DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6,10-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Janik et al. (EP 0887542 A2) in view of Nabi et al.(US 2018/0030916 A1) or Duprez (US 4,452,213)
Regarding claim 1, Janik discloses a manifold (22) configured to inhibit air recirculation in an engine fueling system, the manifold comprising: a housing including an internal chamber (36) in fluid communication with a high-pressure pump (“HPP”) port  (48,50) configured to receive drain fuel from a HPP (16); a drain port (52) configured to return fuel to a fuel tank(14) ; an air bleed port (70)  configured to receive air bled from the engine fueling system; and a check valve (44) positioned within the internal chamber, the air bleed port (70) configured to inhibit air from flowing from the air bleed port (70) to the HPP port (48), thereby inhibiting air recirculation into the engine fueling system.
Janik is silent as to an air check valve configured to bleed air to the fuel tank.
Nabi discloses a fuel system comprising an air bleed valve (22) configured to release trapped, pressurized air back to the fuel supply tank (12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Janik by adding air bleed valve as disclosed by Nabi to release trapped, pressurized air back to the fuel supply tank.
Regarding claim 2, wherein the housing further includes a rail port (40) configured to receive drain fuel from a fuel accumulator (11), and an injector port (36) configured to receive drain fuel from at least one fuel injector (34), the HPP port (48), the rail port (40), the injector port (36) and the drain port (52) being in fluid communication with the internal chamber; see both Janik and Nabi.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Janik by replacing the air bleed passage (70) with the air check valve (104) of Duprez to effectively force the entrained gases in the mixed fuel to flow back to the fuel tank (14).
Regarding claim 2, wherein the housing further includes a rail port (40) configured to receive drain fuel from a fuel accumulator (26), and an injector port (36) configured to receive drain fuel from at least one fuel injector (30), the HPP port (46), the rail port, the injector port and the drain port being in fluid communication with the internal chamber.
Regarding claim 3, wherein the housing (22) further includes a recirculation passage (58) in fluid communication with the internal chamber (36) to receive the drain fuel.

Regarding claim 5, wherein the check valve (22 in place of air bleed passage 70) is configured to inhibit air from the air bleed port (50) from entering the recirculation passage (58).
Regarding claim 6, wherein the check valve (22) is configured to send air to the fuel tank (14) through the tank drain port (52).
Regarding claim 10, Janik discloses a vehicle mounted fuel manifold assembly (22) for inhibiting air recirculation in an engine fueling system, the assembly comprising:
a manifold housing (22) having an internal chamber (36), a HPP port (48), a rail port (not shown), an injector port (not shown), a drain input port (52), an air bleed port (70) and a check valve (44), the HPP port, the rail port, the injector port, the drain input port, the air bleed port and the check valve being in fluid communication with the internal chamber (36); a conduit comprising a first end configured to couple to a drain port (42) on the engine, a second end configured to couple to the drain input port (52) of the manifold housing and a body configured to transport fuel from the drain port on the engine to the drain input port of the manifold housing; and wherein the check valve (44) is positioned in the internal chamber (36) and an air bleed passage (70) to inhibit air from recirculating into the engine fueling system.

Nabi discloses a fuel system comprising a rail port (40), an injector port (36) and an air bleed valve (22) configured to release trapped, pressurized air back to the fuel supply tank (12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Janik by including a rail port, an injector port and air bleed valve as disclosed by Nabi to release trapped, pressurized air back to the fuel supply tank.
Regarding claim 11, wherein the HPP port  (42) is configured to receive drain fuel from a HPP (16), the rail port (40) is configured to receive drain fuel from a fuel accumulator (11), the injector port (36) is configured to receive drain fuel from at least one fuel injector (34), the drain port (52) is configured to provide drain fuel to a fuel tank (14), and the air bleed port is configured to receive air from an air bleed valve (22).
Regarding claim 12, wherein the housing further includes a recirculation passage (58) in fluid communication with the internal chamber (36) to receive the drain fuel.
Regarding claim 13, wherein the manifold housing includes a drain fuel (52) housing and a thermal recirculation valve (62) housing extending from the drain fuel housing, the internal chamber (36) being disposed in the drain fuel housing, the recirculation passage (58) extending between the drain fuel (52) housing and the thermal recirculation valve (62) housing.
Regarding claim 14, wherein the check valve (22) is in fluid communication with the fuel tank (14) and is configured to allow air to flow to the fuel tank.

routing drain (42) fuel from a fuel pump (16), a fuel accumulator (11) and at least one fuel injector (34) to an internal chamber (36) of a fuel manifold; routing tank fuel from a fuel tank (14) through a fuel supply passage (not numbered) in the fuel manifold to a filter (24) in a fuel supply path; prohibiting air from an air bleed valve (22 replaced air bleed passage 70)  from recirculating into the fuel supply passage (14); and directing air from the air bleed valve (22)  to the fuel tank (14).
Janik is silent as to an air check valve configured to bleed air to the fuel tank.
Nabi discloses a fuel system comprising an air bleed valve (22) configured to release trapped, pressurized air back to the fuel supply tank (12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Janik by adding air bleed valve as disclosed by Nabi to release trapped, pressurized air back to the fuel supply tank.
Regarding claim 19, further comprising using a check valve (22) within the internal chamber for directing the air to the fuel tank (14).
Regarding claim 20, further comprising routing fuel from the internal chamber (36) through a recirculation passage (58) in communication with the internal chamber and a thermal recirculation valve (62).

Claims 7-9 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Janik in view Nabi as applied to claims 1-6,10-14 and 18-20  above, and further in view of Koplitz (US 10,247,150 B1).

Koplitz disclose a service port (166) located at the highest point along the fuel rail (128); see figure 6A.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Janik in view of Nabi by connecting a service port fitting to the fuel manifold as disclosed by Koplitz to attach a service tool to the fuel system.
Regarding claim 7, wherein said housing further includes a service port (166) configured to be closed unless opened for a service event.
Regarding claim 8, wherein the check valve (44) is positioned between the tank drain port (52) and the service port (relocating parts as required).
Regarding claim 9, wherein the HPP port (42) is positioned between the check valve (44) and the service port (166).
Regarding claim 15, wherein said manifold housing further includes a service port (166) and the check valve (44) is positioned between the tank drain port (52) and the service port (166).
Regarding claim 16, wherein the HPP port (48) is positioned between the check valve (44) and the service port (166).
Regarding claim 17, further comprising at least one fastener (bolted, col. 8 and l. 12) configured for mounting the manifold housing to the vehicle; see Koplitz, fig. 8.
Response to Arguments
Applicant's arguments filed 07/02/2021 have been fully considered but they are not persuasive. Applicants argued that Duprez discloses a closure element 106 with a float component 104 in an internal chamber of a fuel control valve. However, Janik already has a flow check valve 72. Therefore, one of ordinary skill in the art would not include additional flow check valve absent hindsight based on the disclosure.
This argument is not persuasive, because Janik teaches the flow check valve 72 prevents air entrained in the recirculated fuel from re-entering the fuel filter (col. 4 and ll. 21-25). As such, the flow check valve 72 is equivalent to the claimed air bleed valve 26 as claimed. Therefore, it is not an additional check valve as argued, but rather an air bleed valve, and it would be proper to use an air check valve (104,106) in addition to the air bleed valve to arrive at the claimed invention.
 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841.  The examiner can normally be reached on Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.